NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas             956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                         October 14, 2015

      Hon. Philip Babin                          Hon. Kathleen Marie Kennedy
      Asst. Criminal District Attorney           Jefferson County District Attorney's Office
      1001 Pearl Street                          1085 Pearl Street
      Beaumont, TX 77701                         Beaumont, TX 77701
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Lance P. Bradley
      McPherson, Hughes, Bradley, Wimberley
      3120 Central Mall Drive
      Port Arthur, TX 77642
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00188-CV
      Tr.Ct.No. B-191,390
      Style:    Jefferson County Constables Association v. Jefferson County, Texas


             Appellee’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of October 09, 2015, the
      date of receipt.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch